 8:20-cv-00167-RGK-PRSE Doc # 17 Filed: 08/18/20 Page 1 of 1 - Page ID # 547




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SHAWN R. ERPELDING, Unlawfully
Imprisoned;
                                                              8:20CV167
                     Petitioner,

       vs.                                                      ORDER

SCOTT FRAKES, Director of Neb. Dept.
of Corr. Svcs.;

                     Respondent.


       Petitioner has filed a notice to the court. Petitioner’s notice is insufficient. I
have extended his response date to October 6, 2020. Even given Petitioner’s alleged
placement in long-term solitary confinement, it is apparent that he still has access to
the law library although it may not be as long as he might wish. Therefore,

     IT IS ORDERED that the notice to the court (Filing 16), construed as a
motion, is denied.

      Dated this 18th day of August, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
